In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-3297
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

MARGARET A. DAVIS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
          No. 11-30029-001 — Sue E. Myerscough, Judge.
                     ____________________

      ARGUED JUNE 4, 2014 — DECIDED AUGUST 20, 2014
                     ____________________

   Before WOOD, Chief Judge, and CUDAHY and ROVNER,
Circuit Judges.
    ROVNER, Circuit Judge. By all accounts, Margaret Davis
relished her role as the “Mother Teresa” of the west side of
Chicago. As a long time nurse and assistant professor of
nursing at Chicago State University, she ran several different
public health programs aimed at improving the health care
of the African-American community. In addition to her roles
at African American AIDS Network, Health Works of Cook
2                                                  No. 13-3297

County, Healthy Start, Southeast Chicago, and the
Healthcare Consortium of Illinois, she was also a program
director for the Chicago Chapter of the National Black
Nurses Association (CCBNA). In her position as program
director for CCBNA, Davis solicited and oversaw public and
private grants, contracts, and funds awarded to CCBNA.
Between December 2005 and March 2009, Davis solicited
and obtained contracts and grants totaling approximately
$1,062,000 from various Illinois state agencies.
    Unfortunately for the intended beneficiaries of those
funds, Davis and her co-conspirator diverted a large portion
of the money for their own and other unintended uses. This
appeal is limited to one specific aspect of sentencing so we
need not elaborate on the details of the scheme other than to
say that the court estimated that, over the course of three
and a half years, Davis diverted approximately $377,000. She
did so by, among other things, writing checks to herself,
friends, and family members; concealing conflicts of interest;
hiring unqualified family members and other acquaintances
for positions in projects; forging co-signatures; and falsifying
information.
    Davis pleaded guilty to one count of mail fraud and one
count of money laundering and waived her right to appeal
the reasonableness of the sentence, but reserved the right to
appeal any procedural error committed by the district court
or the amount of restitution, the latter of which she does not
appeal.
   Under the terms of the plea agreement, the parties
concurred that based on the factors contained in 18 U.S.C.
§3553, Davis could be sentenced to, and the government
would recommend, no higher than a below-guidelines
No. 13-3297                                                 3

sentence of 41 months’ imprisonment—a significant break
from the advisory guidelines range calculation of 57–71
months. The agreement preserved Davis’ ability to challenge
the guideline calculation and argue for whatever sentence
she deemed appropriate. Davis waived the right to appeal
the reasonableness of the sentence but reserved the right to
challenge on appeal any procedural error at sentencing. She
now claims that the district court erred procedurally by
failing to adequately take into account her mental health
when considering mitigating factors.
    The mental health history that Davis claims was ignored
was summarized in a presentence investigation report
submitted to the court prior to sentencing. The report
revealed that in 2007, doctors diagnosed Davis with bipolar
disorder following an incident of steroid-induced psychosis
that resulted from treatment for multiple sclerosis. Davis
informed the probation officer who prepared the
presentence report that while that particular episode
brought forth the diagnosis, she had been experiencing
symptoms associated with bipolar disorder since the 1970s.
In February 2009, approximately three years after the
charged scheme to defraud began, and a few months before
it ended, Davis was hospitalized for having thoughts of and
planning suicide. And then in October 2009, she was
hospitalized again after an episode of mania, during which
time she was abnormally agitated and complained of
decreased     cognitive   function.    She    underwent     a
neuropsychological evaluation on March 24, 2010, which
revealed psychological distress including significant
symptoms of depression, somatic complaints, and bizarre
sensory experiences. Just a little more than six months later,
from October 10 through October 27, 2010, she was again
4                                                   No. 13-3297

hospitalized at Rush University Medical Center following a
manic episode. She returned to the hospital from February
10-25, 2011, due to worsening depression and problems with
caring for herself. Davis reported to the probation officer
that, at the time of the interview, her mental health was
stabilized    through    medication,   counseling,   anger
management, and sleep management.
   After revealing these facts, the presentence report
specifically noted that Davis’ mental and emotional
conditions might be relevant in determining whether a
departure was warranted pursuant to United States
Sentencing Guidelines (U.S.S.G.) § 5H1.3, and that under
U.S.S.G. § 5K2.13 an adjustment might be warranted if Davis
committed the offense while suffering from a significantly
reduced mental capacity which substantially contributed to
the commission of the offense. Finally, the presentence
report noted that the court could consider a sentence outside
of the advisory Guidelines based on Davis’ mental and
physical conditions pursuant to 18 U.S.C. § 3553(a)(1), which
requires a sentencing court to consider a defendant’s history
and characteristics.
   Prior to sentencing, Davis filed a 105-page sentencing
memorandum with 56 exhibits—400 pages in all. Davis’
argument that her mental health was a mitigating factor was
the seventh of eight arguments in the memorandum.
    To support her claim, she provided her mental health
records and the 2012 and 2013 statements of five treating
mental health professionals from several different health
care facilities. One treating psychiatrist wrote to the court
that “it is highly likely that [Davis] had at least some of these
clinical manifestations [of mania and major depression as
No. 13-3297                                                  5

part of bipolar I disorder] during the period she committed
the crime(s).” R. 115. She also presented reports written by
two retained forensic health care professionals. The first, Dr.
Bernard Rubin, M.D., from the University of Chicago,
reviewed Davis’ records, but did not see her in person nor
treat her. He found that Davis had psychological and
physical difficulties which began to limit her capacities for
insight and judgment, including impulse control, as early as
mid-2006 to early 2007. The second retained expert, Sheryl
Dolezal, Psy.D., described Davis’ hypomanic behavior and
physical and mental health conditions that lead to mood
swings, aggression, emotional outbursts, paranoia,
impulsivity and compromised judgment and decision-
making, which Dr. Dolezal opined began prior to 2007. She
wrote that, “Although Ms. Davis’ choices/crimes … cannot
be blamed entirely on her mental health or [multiple
sclerosis], it is likely that they had some impact on her
judgment and emotional state at the time.“ (R. 103, Exh. 52,
p.8). She also noted, “How much of these behaviors were
driving her poor judgment and decision making is difficult
to determine, but are likely a factor.” Id. The sentencing
memorandum also pointed out that certain members of the
CCBNA had noticed symptoms of mental health problems
dating back to 2006 and worsening from 2007 to 2010 (R. 103,
p.67).
    The sentencing memorandum urged the court to address
her mental condition and the effect it had on her ability to
“exercise the power of reason and control her behavior.”
(R.103, p. 78–79). At the sentencing hearing, the government
countered that despite the fact that Davis suffered from
mental health ailments, there was no evidence that her
mental condition had a substantial connection to the offense
6                                                  No. 13-3297

or that it warranted deviation from the Guidelines. (R. 139,
p. 229).
   The district court judge began the sentencing hearing by
noting that she had reviewed the presentence report, the
plea agreements, Davis’ sentencing memorandum, and all of
the supporting exhibits and the many letters and
spreadsheets detailing the investigation. At the end of the
hearing she imposed a below-guidelines sentence of forty-
one months.
    Davis appeals arguing that the district court committed
procedural error by failing to acknowledge and respond to
Davis’ argument about the mitigating role that her mental
illness should have had on the sentence.
    To avoid procedural error, sentencing judges must
correctly calculate the guidelines range, evaluate the factors
in 18 U.S.C. § 3553(a), and rely on properly supported facts.
U.S. v. Baker, 755 F.3d 515, 522 (7th Cir. 2014) (quoting United
States v. Chapman, 694 F.3d 908, 913 (7th Cir. 2012)). A
sentencing judge must address a defendant’s principal
arguments in mitigation when those arguments have
recognized legal merit. U.S. v. Donelli, 747 F.3d 936, 937, 939
(7th Cir. 2014), (citing U.S. v. Cunningham, 429 F.3d 673, 679
(7th Cir. 2005)). Sentencing judges have great discretion, but
must offer enough of an explanation on the record that a
reviewing court can satisfy itself that the district court
actually exercised its discretion. Donelli, 747 F.3d at 939. We
review de novo whether a judge adequately explained her
chosen sentence. United States v. Poulin, 745 F.3d 796, 800
(7th Cir. 2014).
No. 13-3297                                                      7

    Although a sentencing court must offer a sufficient
explanation for principal mitigating arguments that are not
so weak as to not merit discussion (Cunningham, 429 F.3d at
679), the sentencing judge need only set forth enough facts to
satisfy the appellate court that she has considered the
argument and has a reasoned basis for exercising her legal
decision-making authority. U.S. v. Spiller, 732 F.3d 767, 769
(7th Cir. 2013). “As long as the sentencing court considers
the arguments in mitigation, even if implicitly and
imprecisely, the sentence imposed will be found
reasonable.” Id.
    The court’s discussion of a mitigating factor need not be
lengthy. “[T]he amount of explanation required from the
district court varies with the circumstances.” U.S. v. Starko,
735 F.3d 989, 993 (7th Cir. 2013). A brief explanation can
certainly suffice. See, e.g., Id.; U.S. v. Stinefast, 724 F.3d 925,
931 (7th Cir. 2013) (finding the district court’s discussion
brief but sufficient to demonstrate consideration and
rejection); U.S. v. Diekemper, 604 F.3d 345, 355 (7th Cir. 2010)
(court acknowledged argument, which was sufficient to
show consideration at least “implicitly and imprecisely”);
and U.S. v. Poetz, 582 F.3d 835, 837–40 (7th Cir. 2009)
(“totality of the record” showed that the judge considered
the defendant’s mitigation arguments and implicitly rejected
them). In Poetz, we noted that the “requirement that the
district court specifically address the defendant’s principal,
potentially meritorious sentencing arguments applies with
less force” where “the judge received voluminous evidence
and listened carefully to [the defendant’s] arguments … and
in the end imposed a short prison sentence significantly
below the applicable guidelines range.” 582 F.3d 837. In this
case, the district court judge did exactly that.
8                                                     No. 13-3297

   In Poetz, the district court only implicitly rejected the
defendant’s arguments in mitigation, but in this case, there
can be no dispute that the district court did so explicitly. The
record reveals that at the outset of the hearing, the district
court judge noted that she had reviewed the presentence
report, the plea agreement, Davis’ sentencing memorandum,
and all of her supporting exhibits. Davis requested that some
of the documents be submitted under seal, and the court
granted her motion, so the district court judge would have
reviewed the records for that determination as well. See Text
Order of 10/03/13 (“After reviewing the Sentencing
Memorandum and Exhibits 47-56, the Court GRANTS
Defendant’s … request to file the Sentencing Memorandum
and Exhibits 47-56 Under Seal.”); see also (R. 102, 113, 114).
    The district court’s discussion of Davis’ mental health at
the sentencing hearing was indeed brief. In fact, her entire
discussion of the sentencing factors took only nine pages of
transcript space. Given Davis’ considerable mental health
history, a more thorough discussion would have been
helpful. Brevity, however, is not a sign of inadequacy. See,
e.g., Stinefast, 724 F.3d at 931–32. And in this case, the district
court addressed Davis’ mental health issues (and her
physical health issues which contributed to her mental
health problems) approximately six times in those nine
pages of transcript. In that way, the discussion of her mental
health permeated the discourse.
   The district court judge first emphasized that she had
considered the factors set forth in 18 U.S.C. § 3553(a),
particularly Davis’ history and characteristics. (R. 139, Tr.
10/8/13 at p.270). She then went on to say, “Your case is
especially hard for me because of your personal history,
No. 13-3297                                                    9

your medical conditions, even the difficulty the case agents
had with calculating the loss amounts.” Id. We also know
that the district judge considered Davis’ mental health when
considering motivation, stating, “we have issues of
motivation here. I don’t understand them. The psychiatrists
don’t understand them.” Id. at p.271.
    After noting that she had considered all of the issues
presented, the district court judge concluded, “You’re
responsible for your conduct. I do believe, truthfully, that
[Assistant U.S. Attorney] Mr. Bass considered all the
sentencing factors in coming to his recommendation for your
sentence. And, certainly, those factors include your mental
health and your physical condition with your MS, which I’m
very glad to say is controlled at this time.” Id. at p.272.
Further noting Davis’ mental health condition, the district
court judge encouraged Davis to continue with treatment
through psychotherapy and medication, both in prison and
after her release. Id. at 272, 275, 277. She also ordered that as
a condition of probation Davis participate in psychiatric
services or a program of mental health counseling and
treatment, and that she take all prescribed medications as
directed by the treatment providers. Id. at 275. These
multiple discussions demonstrate that Davis’ mental and
physical health were not only considered, but forefront in
the judge’s mind during sentencing.
   We conclude, therefore, that the district court adequately
considered, discussed, and then rejected Davis’s argument
that her sentence should be lowered due to her mental
health condition. The judgment of the district court is
AFFIRMED.